Motion by petitioner, an attorney and counselor-at-law, who was suspended from practice, pursuant to rule 691.13 (e) of the rules of this court (18 NYCRR 691.13 [e]), for reinstatement to the Bar of the State of New York, nunc pro tunc, as of the date of the suspension and to vacate said order of suspension dated December 2, 1985.
Motion granted to the extent that the petitioner, Robert F. Define, is reinstated as an attorney and counselor-at-law and the clerk is directed to restore his name to the roll of attorneys forthwith.
The Grievance Committee for the Second and Eleventh Judicial Districts is directed to proceed with any complaints currently outstanding against him. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.